DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 – page 12, filed on 06/07/2022, with respect to claims 1-20 have been fully considered and are persuasive. The applicant successfully argued that the applied references do not disclose or suggest "determining, by the network device, information from data identified in the first next hop and the second next hop, without performing a lookup; and causing, by the network device, and based on determining the information from the identified data, the packet to be routed to a destination address, via the first path or the second path, based on the policy data associated with the first next hop or the second next hop," as recited in claim 1. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20200204479A1 (FilsFils), US20200127913A1 (Agrawal), US20150109902A1 (Kumar), US20180109450A1 (Sreekantiah), US20190222483A1 (Bashandy), and US20200274798A1 (Bhattacharya)  do not teach the limitation. Claims 1, 8 and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15….. receiving, by a network device, policy data identifying a first segment routing policy and a second segment routing policy, wherein the first segment routing policy is associated with a first path through a network and a first next hop, and wherein the second segment routing policy is associated with a second path through the network and a second next hop; advertising, by the network device and to another device, reachability associated with the first next hop and the second next hop; receiving, by the network device and from the other device, a packet with a header that includes data identifying the first next hop and the second next hop, wherein the data identifying the first next hop and the second next hop is included in the header based on advertising the reachability associated with the first next hop and the second next hop; determining, by the network device, information from data identified in the first next hop and the second next hop,  without performing a lookup; and causing, by the network device, and based on determining the information from the identified data, the packet to be routed to a destination address..…, and in combination with other limitations recited as specified in claims 1, 8 and 15.
Claims 2-7, 9-14, and 16-20 include the above-described allowable subject matter for being dependent on independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/OLEG SURVILLO/Primary Examiner, Art Unit 2442